Case 1:17-cr-20891-CMA Document 101 Entered on FLSD Docket 05/30/2019 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 17-20891-CR-ALTONAGA

  UNITED STATES OF AMERICA,

         Plaintiff,
  vs.

  ANTHONY GIGNAC,

        Defendant.
  ________________________________/

                                              ORDER

         THIS CAUSE came before the Court on Defendant’s Motion to Seal [ECF No. 96].

  Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion is GRANTED. The documents are

  permitted to be filed under seal and shall remain under seal until May 30, 2020. This Order shall

  not be filed under seal.

         DONE AND ORDERED in Miami, Florida, this 30th day of May, 2019.




                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
